DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a Notice of Allowance in response to the Applicant’s response filed 23 September 2021.
Claims 1, 3, 7, 9, and 13 have been amended.
Claims 1-3, 6-9, 12-16, and 19-22 are currently pending and have been examined.

Reasons for Allowance
Claims 1-3, 6-9, 12-16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Haparnas et al. (US 2017/0132540 A1) (hereinafter Haparnas), Meyer et al. (US 2017/0147951 A1) (hereinafter Meyer), of Zhao et al. (US 2018/0121847 A1) (hereinafter Zhao), Kar (US 2017/0345113 A1) (hereinafter Kar), Uber grabs popularity faster, but yet to satisfy many users. (2017, Aug 21). The Financial Express Retrieved from https://dialog.proquest.com/professional/docview/1930373567?accountid=131444 (hereinafter Uber).
Haparnas discloses a system and method of detecting the availability of vehicles in an area, wherein the availability and location are provided by driver’s devices. In addition, Haparnas discloses identifying customers that need a ride based on historic information and their current and planned location.  Additionally, Haparnas 
Meyer discloses using historic travel information for a user to predict future transport needs, wherein the historic information includes historic pickup locations, destinations, and times of travel; and wherein the future transport needs includes a future pickup and destination that will be used by the user in the booked travel.
Zhao discloses detecting the frequency of users using a ride hailing application in a geographic area, and using this information, along with current location information and historical information to identify users that would likely require a ride in a specific geographic area.
Kar discloses a driver providing an offer to a server, wherein the offer includes their current location, their origin for a trip, their destination for a trip, a time window for a trip, and a fee for the trip, wherein the server transmits a booking request to potential customers that includes the offer details, and wherein the customer confirms the offer and is allocated to the driver by the server.
Uber discloses a rideshare service that is priced based on demand and distance, wherein the system is able to route drivers to high demand areas.
With regards to claims 1, 7, and 13, the closest prior art of record, taken individually and in an ordered combination, do not teach either explicitly or implicitly, the combination of elements of “detecting, by the processor, a number of times an installed application is opened on each of a set of user devices of a set of users in the first geographical area; identifying, by the processor, a user from the set of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Patent Examiner
23 December 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628